 


110 HR 2355 IH: Reservists and Guardsmen Tax Relief Act of 2007
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2355 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Mr. Weldon of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the authority for penalty-free withdrawals from retirement plans by military reservists or national guardsmen called to active duty for extended periods. 
 
 
1.Short titleThis Act may be cited as the Reservists and Guardsmen Tax Relief Act of 2007. 
2.Extension of penalty-free withdrawals by military reservists or national guardsmen called to active duty 
(a)In generalClause (iv) of section 72(t)(2)(G) of the Internal Revenue Code of 1986 (relating to application of subparagraph) is amended by striking December 31, 2007 and inserting January 1, 2009. 
(b)Effective dateThe amendment made by this section shall apply to individuals ordered or called to active duty on or after December 31, 2007. 
 
